HAMMOND, J.
I concur in this reversal, but am not quite willing to assent to what seems to me a too broad proposition as to the force of local usage or custom. The opinion of this court and the charge below, in my judgment, overlook the essential element of acquiescence in the custom, express or implied. A local usage may, and often does, bind a party to a contract against his will; but this is not because he cannot free himself of the custom, but because he has not done so in the given case. Custom has not the force of a statute or other established law in the sense that it requires an act of legislation to rid one’s self of it. The insurance company may, if it chooses, refuse to do business according to the custom, and act outside of it; nor is it necessary that it shall bring home a knowl*845edge to every customer that it is doing this in every instance. It will be presumed that it is doing business according to the usage, until the contrary appears, undoubtedly; and even where it has established its own course of dealing, contrary to the general usage, it may, in particular instances, by acquiescence or the peculiar circumstances, bind itself according to the custom, or, rather, be held to have done so; but this is not the broad proposition of the opinion of the court “that, if there was a wrell-deñned usage, by which local agents of foreign insurance companies could make binding contracts on application for insurance to attach the same day, Ward could bind the company accordingly, whatever his private instructions.”
This seems to me a denial to the company of the indisputable right to make contracts according to its will, contrary to the usage. If the company’s instructions were “private” in the sense that they were concealed, except when displayed as occasion might require to avoid a. risk, whfle otherwise the usage was followed, the usage would prevail unless the instructions had been brought home to the applicant'; but this would be because of the concealment, or because, we should rather say, of the fact that the company had acquiesced in the usage instead of discarding it, as it had proposed or pretended to do. The company cannot take the benefits of the usage, and yet spring its instructions, either public or private, when they serve to avoid the particular risk. But if in good faith, and in fact it does business in its own way, contrary to the usage, it ⅛ the business of the applicant, in that case as in others, to inform himself of the authority of the agent, and he cannot rely on the general usage if the company had not conformed to it, but set up against it, albeit lie may have been ignorant of the fact that the company had so discarded the usage. It all depends upon the conduct of the company and its agents, and the question of fact is whether it has substantially followed the custom, or has substantially established a different course of dealing and business habit of its own. This particular applicant may show that it has followed the custom, more or less, and the company may show that it has not. If, in the especial relation of its habit to Mm, the circumstances fairly show that the company has acquiesced in the custom, it will be bound by it; but if the circumstances show that the company has a special custom of ifs own, and in dealing with this applicant has done nothing to bind it to the general custom of other companies, or to mislead him to his injury, the operation of the general custom cannot force upon it a contract it did not make, or winch was in violation of its instructions to its agent. If, unfortunately, the applicant assumes that this particular company is doing business according to the general custom, when it is not in fact doing so, the misfortune is his, and not the company’s.
If the opinion of the court is to be construed, as I fear it may be, to go further than I have indicated as a correct view of the law, I cannot assent to it. On the new trial which we have directed I think the jury should be instructed to decide whether the insurance company acquiesced in the custom, or did business in another way; and, if the latter, whether, notwithstanding that fact, it dealt with *846tbe plaintiff below so as to mislead. Mm into tlie belief that it was taking bis risk under the general custom, and contrary to its own habit of doing business. If he was not so misled, he cannot have the benefit of an insurance which he unfortunately assumed that he had provided upon the notion that all companies were following the ordinary usage, while the fact was this company was not.